DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Møller et al (EP 2723100 A1).
 	Regarding claim 1, 11-12, Møller teaches a loudspeaker box, comprising: a cup-shaped box bottom shell  (31, 1st cabinet) formed to delimit a box interior for at least partially receiving a loudspeaker; and a cup-shaped box cover shell (32, 2nd cabinet), which, in an intended assembly state of the loudspeaker box, is placed on said box bottom shell with an overlap for a part of a cup height thereof, to close the box interior and to house the loudspeaker; wherein said box bottom shell and said box top shell, in the intended assembly state, form a fluid-tight enclosure of the box interior by a material  (33, glue; or para. 0021, silicone medium) at the overlap that has an elasticity which is increased relative to a material of at least one of said box bottom shell or said box cover shell (fig. 3, at 33); and wherein said box bottom shell and said box cover shell are reversibly connected to one another in a nondestructively releasable manner in the intended assembly state.  

Regarding claim 2, Møller teaches the loudspeaker box according to claim 1, wherein said box cover shell (32) is formed from the material  (Silicone) having the increased elasticity, and is formed with an interference fit with the box bottom shell (31).  

 	Regarding claim 3, Møller teaches the loudspeaker box according to claim 2, wherein said box cover shell (32) is formed from an elastomer (Silicone).  

 	Regarding claim 4, Møller teaches the loudspeaker box according to claim 1, wherein said box bottom shell (31) is formed from a plastic (Silicone) having increased rigidity or from a metal.  

 	Regarding claim 5, Møller teaches the loudspeaker box according to claim 1, further comprising elastic mounts (40, bumps) for mounting the loudspeaker relative to said box bottom shell and/or said box cover shell in the box interior in the intended assembly state for vibration damping.  

 	Regarding claim 6, Møller teaches the loudspeaker box according to claim 1, further comprising a seal element (33, glue; or para. 0021, silicone medium) which, in the intended assembly state, is disposed between said box bottom shell and said box cover shell, at least in a region of the overlap therebetween, and said seal element is formed of the material having the increased elasticity and is configured at least to assist in forming a fluid-tight seal of the box interior.  

 	Regarding claim 7, Møller teaches the loudspeaker box according to claim 6, further comprising elastic mounts (40, bumps) for mounting the loudspeaker relative to said box bottom shell and/or said box cover shell in the box interior in the intended assembly state for vibration damping, and wherein said seal element (42, O-rings) is integrally formed with said mount.  

 	Regarding claim 9, Møller teaches the loudspeaker box according to claim 8, wherein said nubs protrude on the inside from a ring strip forming said seal element and in the intended assembly state protrude from an outside through corresponding passages in said box bottom shell into the box interior.  

 	Regarding claim 10, Møller teaches the loudspeaker box according to claim 1, wherein said box bottom shell or said box cover shell is formed with a sound passage opening, through which a guided emission of airborne )sound takes place in an intended operation of the loudspeaker (10, inlet opening; 12, exit opening). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Møller.
	Regarding claim 8, Møller fails to teach the loudspeaker box according to claim 6, wherein said mount are pyramidal nubs with tips on which the loudspeaker rests in the intended assembly state.  
 	However, the Examiner takes Official Notice that it is known to use pyramidal shaped nubs in speaker configuration to enhancing damping. 
 	It would have been obvious matter of design choice to allow the speaker mount  of Møller to be configured such that they have a pyramidal shape for enhancing damping since Applicant's has not disclosed that having the parts solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any configuration of tips in the invention of Møller [In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)].

Response to Arguments
Applicant's arguments filed, have been fully considered but they are not persuasive.
With respect to the Drawing Objection and 35 USC 112, the Applicant asserts that the drawings teach the seal element (28)is between the cover and bottom shell, also be integrally piece which is “separate” from formed with the elastic mounts (26) (Applicant argument, 5/16/2022; page 5).
With respect to Applicant’s arguments pertaining to claim 1 that Møller fails to teach top and bottom shell “form a fluid tight enclosure...by a material having an elasticity…in a nondestructive releasable manner,” the Examiner disagrees.  As stated, Møller teaches forming a fluid tight enclosure (33, glue; or para. 0021, silicone medium).
Further, the Applicant argues that the “glue” cannot perform the claimed elasticity. Glue has an initially elasticity and a final elasticity. Because, the claim doesn’t not specify at what state the material needs to have elasticity. 
Further still, the Applicant argues that “glue” would necessitate destructibility. As per the Applicant’s specification, there is not a disclosure of what type of material was used to cause the nondestructive releasable state.  The Applicant also did not point out in the disclosure that “glue” could not be used. As such, “glue” comes in many hardness values and many techniques are well-known and common knowledge for removal of glue material, such as solvents and machinery, such that a conclusion of “glue” adhering the two shell bodies necessitating a destructive nature when removing the glue would not be a basis for patentability when “glue” could obviously perform the claimed invention.   
Therefore, the rejection is maintained. 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karamuk (US Publication No. 2008/0112584) shows mounting tips
Christensen et al (EP 2753102 A1) shows mounting tips (figure 3)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 13, 2022

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653